IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-69,745-01


EX PARTE ADAM REPOSA




ON ORIGINAL APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 07-203418 FROM THE

COUNTY COURT AT LAW NUMBER 6 OF TRAVIS COUNTY



Per Curiam.

ORDER


	This is an original application for writ of habeas corpus seeking relief from an order
of contempt.
	Applicant sought temporary relief in this Court on April 16, 2008, asking for a setting
of bond pending the filing of an application for habeas corpus.  We granted applicant
temporary relief and ordered he be released on his own recognizance pending further orders
of this Court.

	We now order that bond be set at $5000.00 and remain in effect until May 16, 2008. 
The bond may be renewable on motion to this Court until such time as an original application
for writ of habeas corpus is filed in this Court.  If an application is filed in this Court the
bond will remain in effect pending disposition of the case.
	IT IS SO ORDERED THIS THE 30TH DAY OF APRIL, 2008.
	Do Not Publish